McDONALD, j.,
concurring.
I agree with the Court’s basic analysis and its conclusion that the Circuit Court for Baltimore City should be affirmed. *15I write only to observe that, even had the ground leases — with whatever restrictions they contain — been introduced into the record below, that new evidence would not necessarily lead to a different result. The Court’s conclusion that lease restrictions may be relevant to the question of value does not necessarily require that they be reflected in a capitalization rate — the point of dispute in this case.